DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 17-20 and 25 have been rejected.
The current Application is now under the c/o Examiner Keritsis.1

Response to Arguments23
103
Current Examiner is removing the 4-reference rejection based IN PART on Applicant’s arguments.
Other Comments
For clarity of the record Current Examiner submits:
Applicant cites to MPEP 2111.05 for the printed matter doctrine. In FINAL, previous Examiner wrote that the numbers on prefix and suffix for random numbers and second random numbers is not entitled to patentable weight. (FINAL at p 8.) This is correct. The random numbers are not functionally related to the storage of itself or the tables.
In view of this doctrine, Applicant has amended in “sequential numbers” which is entitled to patentable weight. Support can be found in Fig. 3A ID_PREFIX column whereby 00000 is immediately followed by 00001. Current Examiner agrees with this weight.

Principle Function of the Operation
For the removal, Examiner adopts Applicant’s arguments IN PART.
In Rm., Applicant argues non-analogous art. Rm. at 9. Earlier Remarks are enlightening for this analysis. In Remarks (06/08/2021) (p. 11), Applicant bolds the last element of “wherein the device wallet identifier is immutable and configured to survive events involving the electronic wallet or the electronic device.” Similarly, in Remarks (04/13/2022) (pp. 11–12), Applicant bolds the same last element of “wherein….” In the same Remarks earlier (p. 10), Applicant argues non-analogous art and cites to MPEP 2141.01(a).
Support for the last element can be found in 0027 which discloses:
Embodiments may provide some or all of the following advantages: (1) unified handling of permutation of the hardware identifier, operating system-generated identifier, and/or platform-generated identifier and the issuer identifier; (2) provides an immutable identifier that survives events involving the wallet or device (e.g., resets, uninstalls, operating system resets, etc.), thereby "hack-proofing" the hardware identifier if the device is compromised ( e.g., jail broken)….
Id. (emphasis added).
Examiner does not rely on MPEP 2141.01. Instead, Examiner is relying on MPEP 2145(III) with the file wrapper being persuasive. MPEP 2145(III) holds that: “[T]he claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose.” Id. (citing MPEP 2143.01) (emphasis added).
The current claims are directed towards hack proofing and survival events for a user wallet. Primary Reference Brudnicki (2012/0124658), while disclosing a digital wallet, is not directed towards hack proof wallets that are nonvolatile. Brudnicki is rather directed towards secure transactions albeit with a wallet.

Terms of Art are Relevant for the Field of Endeavour Analysis
Additionally, the instant claims, when viewed as a whole, use terms known in the prior art. Specifically, the words “map,” “backend,” and “table” are all terms of art within the field of endeavor of databases.4 Previous Examiner writes that “backend” is just a computing device (while making no mention of “table” and “map” and taking “backend” in a vacuum). FINAL at p. 3 (under Examiner’s Claim Interpretation Section).5 The Current Examiner does not agree with the Previous Examiner’s construction.

Examiner’s Comments
Examiner is mapping and annotating claim 1 as follows for referencing. 
Claims are read in light of the Spec. while interpreted in light of extrinsic evidence6 as needed MPEP 2111.01(III) (extrinsic evidence). Examiner maps as follows:
[(a)] receiving, at a backend (0030 “backend 122”)7 for a financial institution, a wallet identifier for an electronic wallet or payment application executed by an electronic device from the electronic wallet or payment application; (Fig. 2 Item 205; 0035)
[(b)] retrieving, by the backend, an issuer identifier for a customer associated with the electronic wallet or payment application; and (Fig. 2 Item 210; 0038)
[(c)] generating, by the backend, a device wallet identifier by (0052 “DeviceWalletID”): 
[(c1)] selecting, by the backend, a first number from a plurality of prefixes in a first table (Fig. 4 Item 405; “ID_PREFIX value from first table”)8 and a second number from a plurality of suffixes in a second table (Fig. 4 Item 410; “ID_SUFFIX from the second table”), wherein the plurality of prefixes in the first table comprise a plurality of sequential numbers (Fig. 3A, first column; 0020 (referencing Fig. 3A), 0041 “first table of sequential numbers”), and the plurality of suffixes in the second table comprises a plurality of random numbers (Fig. 3B, first column; 0021 (referencing Fig. 3B), 0044 “second table of random numbers”);
[(c2)] marking, by the backend, the first number as unavailable in the first table (0048);
[(c3)] marking, by the backend, the second number as unavailable in the second table (0049);
[(c4)] creating, by the backend, a combined number by appending the first number to the second number (Fig. 4 Item 415 “X and Y…appended”); 
[(c5)] executing, by the backend, a device hash function on the combined number resulting in the device wallet identifier (0052 (showing X & Y), wherein the device wallet identifier is not reversible; and (0025 “reversible and/or replicable”; 0039 (same))9
[(c6)] storing, by the backend and in a table, a mapping10 of the device wallet identifier to the issuer identifier for the customer (Fig. 2 Item 220; Fig. 3C (each row lining up DEVICE_ID with hashed value as claimed “mapping”); 0054 “mapped to”);
[(d)] wherein the device wallet identifier is immutable and configured to survive events involving the electronic wallet or the electronic device (0027 “provides an immutable identifier that survives events”; see also 0027 “provide…advantages”; but see 0027 (finding no mention of “configured”)).

(end.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the same limitation twice of “storing a mapping” and “storing a mapping” (albeit the second “storing” is narrower with “in a table”). It is unclear whether the device wallet identifier is stored twice following the language of “the device wallet identifier” and “the device wallet identifier” in both of the “storing” elements or whether there is a second device wallet identifier.
Examiner suggests remove the first storing and indent the second storing (similar to how claim 1 is indented) such that this “storing” operation is performed one time.
Claims 18-20 and 25 are rejected as dependents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 Final Rejection (08/02/2022) was under c/o Examiner Choo whereas the After Final was under c/o Examiner Keritsis.
        2 Remarks (09/30/2022) are herein referred to as Rm.
        3 Final Rejection (08/02/2022) is herein referred to as FINAL.
        4 See mapping of Spec and art below.
        5 Claims are constructed in light of the Spec. Previous Examiner doesn’t bother to cite relevant portions upon which they relied upon. The most relevant Spec. para is 0030 which is mapped below while citing prior art.
        6 Applicant is furnished copies of prior art and this is cited in the 892.
        7 See, e.g., IEEE 100 The Authority Dictionary of IEEE Standards Terms (7th Ed.) at p. 77, backend computer (“A specialized computer [contrasted with a frontend for UI that] performs functions such as database access[.]”).
        8 See Molina et al. Database Systems The Complete Book at p. 17 (equating “table” with “relation”); C.f. Steven M. Kaplan, WILEY ELECTRICAL & ELECTRONICS ENGINEERING DICTIONARY 605 (2004) (“Wiley EE Dictionary”) at p. 770, table at def. 2 (“Data that is arranged in rows and columns [and] is uniquely identified[.] Examples include the data stored in relational databases[.]”).
        9 See also US 8,984,276 B2 (Chase same Assignee) at col. 4 ll. 50-55 (“cryptographic hash function” and algorithms). ‘276 also cites to Menezes.
        10 See Elmasri et al. Database Systems (7th Ed.) at p. 289 “map EER model”, p. 293 “map 1:1 relationship [in ER]”; see also, IEEE 100 The Authority Dictionary of IEEE Standards Terms (7th Ed.) at p. 664, map at def. (1)(B) (“To establish a correspondence between the logical structure of a database and the physical structure of that database.”).